Citation Nr: 0825729	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
right great toe fracture residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1986 and from March 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In November 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In July 2006, the veteran testified at a hearing before the 
undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In a final rating decision issued in June 1995, the RO 
denied a claim to reopen and claim of entitlement to service 
connection for chronic right great toe fracture residuals.
 
3. Evidence added to the record since the final June 1995 RO 
denial is new, but is not material in that it does not raise 
a reasonable possibility of substantiating the veteran's 
claim. 






CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for chronic right 
great toe fracture residuals.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in May 2003, prior to the initial 
unfavorable AOJ decision issued in June 2003.  Additional 
letters were sent in September 2004, November 2006, January 
2007, and November 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated from the regulation by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any defect of notice related to this 
element is harmless.  However, although this notice is no 
longer required, the Board notes that the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The September 2004 and 
November 2006 letters advised him to provide any relevant 
evidence in his possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2003 informed the 
veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the November 2006 letter 
advised him that a claim for service connection for chronic 
right great toe fracture residuals had been previously denied 
and that the reason for that denial was the lack of evidence 
of an in-service injury, in accordance with Kent.  

Failure to provide pre-adjudicative notice of any of the 
required notice elements is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the Board 
observes that, subsequent to the November 2006 letter, an 
SSOC was issued in April 2008, thus rectifying the timing 
problem with regard to notice as to the reason for the prior 
final denial

As for the notice requirements under Dingess/Hartman, a March 
2006 letter and the November 2007 VCAA letter provided proper 
notice as to disability ratings and effective dates.  The 
Board again acknowledges the defective timing of this notice.  
However, as the Board herein concludes that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the assignment of disability ratings and effective 
dates are rendered moot. 
 
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, private 
medical records, and the reports of September 1991, November 
1993, June 2003, and November 2004 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 
The Board observes that the veteran has not been afforded 
with a VA examination with regard to his most recent 
application for benefits.  However, when the issue is one of 
new and material evidence, a VA examination is not required 
until new and material evidence sufficient to reopen the 
claim has been submitted.  38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

The veteran contends that he fractured his right toe in 
service twice, and that the residuals have resulted in 
several surgeries, culminating in a transmetatarsal 
amputation in June 2005.  Thus, he contends that service 
connection is warranted for chronic right great toe fracture 
residuals.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision issued in December 1991, the RO denied 
service connection for chronic right great toe fracture 
residuals.  In reaching such decision, the RO considered the 
veteran's service treatment records and the results of a 
September 1991 VA examination.  Lacking any evidence of an 
in-service fracture of the right great toe, the RO denied the 
claim.  The veteran did not appeal.  In July 1993, he filed a 
claim to reopen, which was denied in December 1993, as the 
veteran did not submit new evidence in conjunction with the 
claim.  Thereafter, in May 1995, he again filed a claim to 
reopen his service connection claim for chronic right great 
toe fracture residuals, and submitted new evidence consisting 
of private treatment records.  Finding the evidence 
immaterial, the RO denied the claim in a June 1995 rating 
decision.  Again the veteran did not appeal.  The next 
communication from the veteran with regard to this claim was 
his May 2003 application to reopen his service connection 
claim for chronic right great toe fracture residuals, which 
is the subject of this appeal.  Thus, the June 1995 decision 
is final.  38 U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in May 2003; thus, the 
definition of new and material evidence applicable to his 
claim is as follows: 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.159(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final June 1995 rating decision, the veteran has 
submitted VA treatment records and imaging studies dated from 
August 1991 to March 2007, as well as personal statements and 
lay statements from KR and BH.  Additionally, the reports of 
June 2003 and November 2004 VA examinations related to other 
disorders of his feet are also of record.  However, although 
new, this evidence is not material, in that it does not raise 
a reasonable possibility of substantiating the veteran's 
claim.  

Specifically, at the time of the June 1995 decision, the 
veteran's service treatment records were of record, as well 
as evidence of post-service treatment.  Since then, no 
competent evidence demonstrating treatment or diagnoses of a 
right great toe fracture or chronic residuals during service 
has been received.  Although there is ample evidence of 
chronic medical problems of the veteran's right foot post-
service, beyond the veteran's self-report of in-service 
fractures, VA medical records and examination reports 
received since June 1995 contain no information establishing 
the occurrence of fractures of the right great toe during 
military service.  

The Board acknowledges the statements of the veteran 
describing the in-service injuries, as well as the statements 
of KR and BH as to recollections of the veteran's in-service 
injury.  However, these statements are not competent evidence 
establishing in-service treatment or diagnosis related to a 
fracture of the veteran's right great toe.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim).  Thus, there remains no competent evidence 
of in-service fracture or fractures of the veteran's right 
great toe.

Therefore, the Board must conclude that the evidence added to 
the record since the June 1995 denial is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for chronic right great toe fracture 
residuals.  As such, the Board finds that the evidence 
received subsequent to the RO's June 1995 decision is not new 
and material and the requirements to reopen the claim of 
entitlement to service connection for chronic right great toe 
fracture residuals have not been met.  Therefore, the claim 
to reopen a previously denied claim seeking service 
connection for chronic right great toe fracture residuals is 
denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a 


previously denied claim seeking service connection for 
chronic right great toe fracture residuals is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


